Title: To Thomas Jefferson from John Paul Jones, with Enclosure, 9 September 1788
From: Jones, John Paul
To: Jefferson, Thomas


          
            
              Dear Sir
            
            On board the Wolodimer, before Oczakoff,9 Sept. 1788.
          
          Since I wrote you last from Copenhagen, the 8th of April, I have been very much hurried; but my greatest difficulty has not been want of time, but want of a private opportunity to write to you. Mr. Littlepage is now on the point of leaving the army of the Prince Maréchal de Potemkin, and talks of being at Paris in the month of October. I avail myself, therefore, of the opportunity he  offers, to send you enclosed a copy of my last letter from Copenhagen, with a copy of the official letter I received from the Count de Bernstorff, and a copy of the letter I have just received, on the subject of my public business there, from Monsieur Framery, Secretary to the Legation of France at the Court of Denmark, informing me he had received and forwarded to you the answer I expected from the Consul of France, at Bergen in Norway. This last must necessarily make you acquainted with all you wanted to know respecting our claim on the Court of Denmark.
          The within letter to the Marquis de la Fayette, was intended for you as well as him, and I send you the copy because I am not sure if he received the original.
          The American constitution, I suppose is adopted; but I am still afraid of the danger that may result from entrusting the President with such tempting power as military rank and command must give him. I can in no situation, however remote I am, be easy, while the liberties of America seem to me to be in danger.  I leave to Mr. Littlepage to inform you particularly of the military events that have taken place here, this campaign. I can take no delight in telling over tales of blood. God knows there has been too much of it spilt. Scenes of horror have been acted under my eyes in which, however, I have the happiness to say, I had no part.
          I pray you to inform me, if you possibly can, what is become of Mrs. T—. I am astonished to have heard nothing from her since I left Paris. I had written to her frequently, before I left Copenhagen. If you cannot hear of, and see her, you will oblige me much by writing a note to Monsieur Dubois, Commissaire du Regiment des Guardes Français, vis à vis la Rue de Vivienne, Rue neuve des petits Champs, desiring to speak with him. He will wait on you immediately. You must know, that besides my own purse, which was very considerable, I was good-natured, or, if you please, foolish enough to borrow for her, four thousand four hundred livres. Now Mr. Dubois knows that transaction, and as she received the money entire from me for the reimbursement, I wish to know if she has acquitted the debt. When that affair is cleared up, I shall be better able to judge of the rest. I am, with perfect esteem, dear Sir, &c.
          
            J. P. Jones
          
        